                          1    JOHN A. ANTHONY (SBN 0731013)
                               janthony@anthonyandpartners.com
                          2    ANDREW J. GHEKAS, (SBN 0119169)
                               aghekas@anthonyandpartners.com
                          3    ANTHONY & PARTNERS, LLC
                               100 S. Ashley Drive, Suite 1600
                          4    Tampa, Florida 33602
                               Telephone: (813) 273-5616
                          5    Facsimile: (813) 221-4113

                          6    PETER C. CALIFANO (SBN 129043)
                               pcalifano@cwclaw.com
                          7    COOPER, WHITE & COOPER LLP
                               201 California Street, 17th Floor
                          8    San Francisco, California 94111
                               Telephone: (415) 433-1900
                          9    Facsimile: (415) 433-5530
                       10      Attorneys for Creditor CENTENNIAL BANK
                       11                                 UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF CALIFORNIA
                       12                                         SAN JOSE DIVISON
                       13       In re                                                 Case No. 21-50028 SLJ

                       14       EVANDER FRANK KANE                                    Chapter 7

                       15                Debtor.

                       16
                               STIPULATION TO ENLARGE TIME PERIODS FOR CENTENNIAL TO FILE MOTION
                       17       TO DISMISS CASE UNDER 11 U.S.C. § 707(b) AND/OR COMPLAINT TO OBJECT TO
                                             DISCHARGE UNDER 11 U.S.C. § 727 TO MAY 5, 2021
                       18
                                        Centennial Bank, an Arkansas state chartered bank (“Centennial”), by and through its
                       19
                               undersigned counsel, and the Debtor Evander Frank Kane (the “Debtor”), by and through his
                       20
                               undersigned counsel, both of whom are together referred to herein as the “Parties,” hereby stipulate
                       21
                               to the entry of an order extending the April 5, 2021, deadline to seek dismissal of the above-
                       22
                               captioned bankruptcy case (this “Bankruptcy”) and/or to file a complaint to object to the Debtor’s
                       23
                               discharge, as previously set by court order, to May 5, 2021 (the "Stipulation").
                       24
                                        This Stipulation is based on the following facts:
                       25
                                        1.     The Debtor filed his petition for relief under chapter 7 on January 9, 2021.
                       26
                                        2.     Centennial is listed as a secured creditor in this Bankruptcy with an asserted claim
                       27
                               of approximately $8,360,000.
                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                     Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                               Doc# 59     Filed: 03/17/21     Entered: 03/17/21 13:51:22         Page 1 of 2
                          1            3.    The first “Meeting of Creditors” in this Bankruptcy was initially held on February 3,

                          2 2021, and continued and concluded on February 23, 2021.

                          3            4.    Centennial is investigating whether it is appropriate to seek dismissal of this

                          4 Reorganization for abuse under 11 U.S.C. § 707(b) as well as whether it is appropriate to file an

                          5 adversary proceeding to object to discharge under 11 U.S.C. § 727.

                          6            5.    The deadline for Centennial to file a motion to dismiss for abuse pursuant to 11

                          7 U.S.C. § 707(b) or an adversary complaint to object to discharge under 11 U.S.C. § 727 expires on

                          8 April 5, 2021.

                          9            6.    The Parties hereby stipulate to extend the time for Centennial to file a motion to
                       10 dismiss under 11 U.S.C. § 707(b) and an adversary complaint to object to discharge under 11 U.S.C.

                       11 § 727 to and including May 5, 2021.

                       12              7.    The Parties request that this Court enter an order approving this Stipulation.
                       13
                               Dated March 17, 2021                       FINESTONE HAYES LLP
                       14

                       15                                                 /s/ Stephen D. Finestone
                                                                          Stephen D. Finestone
                       16                                                 Attorneys for Debtor
                                                                          EVANDER FRANK KANE
                       17

                       18 DATED: March 16, 2021                          ANTHONY & PARTNERS, LLC
                       19

                       20                                                /s/ John A. Anthony
                                                                         JOHN A. ANTHONY
                       21                                                Attorneys for Creditor CENTENNIAL BANK

                       22      1500748.1

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                     Case: 21-50028
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                             Doc# 59    Filed: 03/17/21     Entered: 03/17/21 13:51:22        Page 2 of 2
